
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2012
			Ms. Ros-Lehtinen (for
			 herself, Mr. Berman,
			 Mr. Burton of Indiana,
			 Mr. Meeks,
			 Mr. Mack, Mr. Sires, Mr.
			 Diaz-Balart, Mr. Rivera,
			 and Mr. Engel) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress in honor
		  of the life and legacy of Václav Havel.
	
	
		Whereas Václav Havel, former President of the Czech
			 Republic, passed away on December 18, 2011, at 75 years of age, at his country
			 home in Hrádeček in the Czech Republic;
		Whereas Václav Havel was widely recognized and respected
			 throughout the world as a defender of democratic principles and human
			 rights;
		Whereas through his extensive writings, Václav Havel
			 courageously challenged the ideology and legitimacy of the authoritarian
			 communist regimes that ruled Central and Eastern Europe during the Cold
			 War;
		Whereas Václav Havel, who was imprisoned 3 times by the
			 Communist Party of Czechoslovakia for his advocacy of universal human rights
			 and democratic principles, maintained his convictions in the face of
			 repression;
		Whereas Václav Havel was one of the leading organizers of
			 Charter 77, a group of 242 individuals who called for the human rights
			 guaranteed under the 1975 Helsinki accords to be realized in
			 Czechoslovakia;
		Whereas Václav Havel was a cofounder of the Committee for
			 the Defense of the Unjustly Prosecuted, an organization dedicated to supporting
			 dissidents and their families, which helped to advance the cause of freedom and
			 justice in Czechoslovakia;
		Whereas Václav Havel, as leader of the Civic Forum
			 movement, was a key figure in the 1989 peaceful overthrow of the
			 Czechoslovakian communist government known as the Velvet Revolution;
		Whereas following the Velvet Revolution, Václav Havel was
			 democratically elected as President of the Czech and Slovak Federal Republic in
			 1990, and after a peaceful partition forming 2 separate states, democratically
			 elected President of the Czech Republic in 1993;
		Whereas under the leadership of Václav Havel, the Czech
			 Republic became a prosperous, democratic country and a respected member of the
			 international community;
		Whereas under the leadership of Václav Havel, the Czech
			 Republic became a member of the North Atlantic Treaty Organization (NATO) on
			 March 12, 1999, and continues to be a valued friend and treasured ally of the
			 United States;
		Whereas during his lifetime, Václav Havel received praise
			 as one of the world’s great democratic leaders and awarded many international
			 prizes recognizing his commitment to peace and democratic principles;
		Whereas on July 23, 2003, President George W. Bush honored
			 Václav Havel with the Presidential Medal of Freedom, the highest civilian award
			 of the United States Government, for being one of liberty’s great
			 heroes;
		Whereas after leaving office as president of the Czech
			 Republic in February 2003, Václav Havel remained a voice on behalf of
			 democratic dissidents worldwide and against authoritarian regimes, including
			 Belarus, Iran, Cuba, China, and Burma;
		Whereas Václav Havel, the author of Charter 77 for human
			 rights and political reform in the former Czechoslovakia and an inspiration for
			 Liu Xiaobo in the drafting of the Charter 08 manifesto for democratic reform in
			 China, joined other Nobel Peace Prize laureates in 2010 to call for the
			 nomination of Liu Xiaobo for the Nobel Peace Prize which the Chinese dissident
			 won that year;
		Whereas Václav Havel was a long time advocate for the
			 advancement of human rights in Burma and nominated Burmese opposition leader
			 Aung San Suu Kyi for the Nobel Peace Prize in 1991, and upon hearing of his
			 death Aung San Suu Kyi released a statement noting that this is not only
			 a loss for one person or one country, it is a great loss for
			 humankind.;
		Whereas Václav Havel supported the democratic dissidents
			 in Cuba and sought to increase international cooperation through his
			 involvement with the International Committee for Democracy in Cuba, an
			 organization created after the brutal 2003 Black Spring crackdown, which
			 promotes international solidarity with the Cuban democracy movement;
		Whereas Václav Havel has often condemned the oppressive
			 nature of the Cuban regime and in March 2008 stated, Cuba’s regime has
			 remained in power … by using propaganda, censorship, and violence to create a
			 climate of fear.;
		Whereas the government of the Czech Republic continues to
			 be a strong supporter of a free and democratic Cuba on the international
			 stage;
		Whereas Cuban democracy activists in the United States and
			 Cuba have honored the steadfast commitment and support by Václav Havel to bring
			 freedom, justice, and democracy to the Cuban people;
		Whereas Václav Havel supported the democratic opposition
			 in Iran, calling for the release of illegally detained Human Rights lawyer
			 Nasrin Sotoudeh and expressing support for the Iranian student protestors in
			 March 2010, and stated, I have an elevated sensitivity for certain
			 things and am deeply outraged and shocked that for participating in similar
			 demonstrations in Iran, people are not only being sentenced to several years in
			 prison, but are even being executed. It seems to me like an endless barbarity
			 and I firmly believe this savagery is about to come to an end.;
		Whereas Václav Havel was a long-standing advocate for
			 human rights and greater political freedoms in Belarus, and spoke out against
			 the illegal detention of democratic activists in Belarus following the
			 fraudulent elections in 2010; and
		Whereas in one of the final public messages Václav Havel
			 issued prior to his death he once again expressed solidarity with political
			 prisoners in Belarus through a public letter to jailed activists Andrey
			 Sannikau and Mikalay Statkevich, in which he stated, I wish you all the
			 best and freedom for your country … I will continue to use any opportunity in
			 the future, together with my friends, to draw the international community’s
			 attention to the violations of basic civil rights in Belarus.: Now,
			 therefore, be it
		
	
		That Congress—
			(1)mourns the loss of Václav Havel and offers
			 its heartfelt condolences to the Havel family and the people of the Czech
			 Republic;
			(2)recognizes Václav Havel’s courage and
			 commitment to democratic values in the face of communist repression;
			(3)recognizes Václav Havel’s pivotal
			 historical legacy in defeating the ideology of communism, peacefully ending the
			 Cold War, and building a Europe that is democratic, united, and at
			 peace;
			(4)recognizes Václav Havel’s solidarity with
			 democratic dissidents throughout the world and support for the expansion of
			 freedom, including in Belarus, Iran, Cuba, China, and Burma; and
			(5)reaffirms the commitment of the United
			 States to the causes of freedom, democracy, and human rights for which Václav
			 Havel stood.
			
